CaSe:18-18495-EEB DOC#Z45 Filed:Ol/Zl/J_Q Entered:Ol/21/1914220246 Pagel Of2

UNITED STATES BANKRUPTCY COURT
FOR "I`HE DISTRICT OF COLORADO

In re: Case No: l8~18495 - EEB
RICKY RAY HARRINGTON and JAN LEE

HARRINGTON,

Debtors Chapter l 3

U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE
FOR GSA_A. HOME EQUITY TRUST 2007-1, ASSET-
BACKED CERTIFICATES, SERIES 2907-lj

Creditor

VS.

,R_ICKY R_A_Y HARRINGTON and JAN LEE
HARRB\TGTON and DOUGLAS B. KIEL, Trustee
Respondents

CERTIFECATE OF CONTESTED MATTER ANI) REQUES'I` FOR HEAR`{NG

On DECEMBER 26, 20l8, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
GSAA HOME }EQUITY TRUST 2007~1, ASSET-BACKED CERTIFICATES, SERIES 2007-1,
[Movant], filed a motion or application pursuant to L.B.R. 9013-1 or 2002~1 entitled l\/[otion to
Disrniss Case Pursuant to 11 U.S.C. § 1307(0) (Docket No. 37). Movant hereby certifies and
shows the court:

l.

l\/Iovant certifies that service of the motion/application, notice and proposed order Were
timely made to all parties against Whorn relief is sought and those otherwise entitled to
service pursuant to the FED. R. BANKR. P. and these L.B.R. as is shown on the
certificate of service, L.B. Forin 9013-l.2, previously filed vvitii the motion/application
on DECEMBER 26, 201 8. `

Movant certifies that mailing or other service of notice Was timely made on all other
creditors and parties in interest pursuant to L.B.R. 9013~1 and 2002-l (or in the manner
permitted by an order of the court, a copy of vvhich is attac]ied), as is shown on the
certificate of service, L.B. Forn'i 9013-l.2, previously filed on DECEMBER 26, 2018.

Objections and requests for hearing on the motion/application have been filed by the
foilowing party/parties:

a. THOMAS A. ARANYMICHAEL J. WA'I`TON (Docl<:et No. 41)
The docket numbers for each of the following relevant documents are.

a. The motion and ail documents attached thereto and served therewith and
proposed order attached, (Docket No. 37)
bn The notice and certificate of service, (Docket No. 38)

Movant certifies that a good faith effort has been made to resolve this matter, Without the
necessity of a hearing

CaSe:18-18495-EEB DOC#Z45 Filed:Ol/Zl/J_Q Entered:Ol/21/1914220246 PageZ Of2

6. Resolution of this contested matter may benefit Jr`rorn a preliminary hearing to resolve the
following disputed legal issues:

Accordingly, Movant requests that the court set this matter for hearing pursuant to L.B.R. 9013-

l.
tc lt
Dated: "" 5 § t
At‘tOi’i‘iE:yS fOI‘ U.S. BANK NATIONAL ASSGC TION, AS TRUSTEE FOR GSAA HOl`\/iH EQUITY
TRUST 2007~1, ASSET~BACKED CERTIFICATES, SERIES 2007~§
]ANEWAY LAW F:CRl\/[, P.C.

.f' ` / =“U“Q\=ur=¢, 7
AJMM% § xx wax
L ivi. J§ne\ta§ #4»»3'592 "`“'it

,.B ibid R. Doughty #40042

Elizabeth S. Marcus #16092
Alisori L. Berry` #34533
Nicholas H_. Santarelli #46592
9800 S. Meridian Bivd., Suite 400
Engiewood, CO 80112
Phone: (303) 706~9990
Fax: (303) 706-9994
bankruptcy@janewaylaw.corn
J`LF No.: lS-Ul7752

 

